

115 HR 5264 IH: Clean Water Partnership Act
U.S. House of Representatives
2018-03-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5264IN THE HOUSE OF REPRESENTATIVESMarch 13, 2018Mr. McEachin (for himself, Mr. Huffman, Ms. Wilson of Florida, Mr. McNerney, Mr. Hastings, Mr. Johnson of Georgia, Ms. Jayapal, Ms. Barragán, Ms. Norton, Mr. Cartwright, and Mrs. Watson Coleman) introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo direct the Secretary of the Interior, in consultation with the Administrator of the
			 Environmental Protection Agency, provide grants to States to facilitate
			 the acquisition of land, water, and interests therein, made to
			 substantially improve, preserve, or maintain water quality for an area in
			 perpetuity, and for other purposes.
	
 1.Short titleThis Act may be cited as the Clean Water Partnership Act. 2.Clean water land acquisition grants (a)AuthorityTo the extent that funds are made available in advance for this Act, the Secretary shall make grants, in accordance with the requirements and criteria described in subsection (b), to States to assist the States in acquiring land, water, or interests therein (including conservation easements) if the Secretary determines such acquisition will substantially improve, preserve, or maintain water quality for an area in perpetuity.
 (b)Requirements and criteriaNot later than one year after the date of the enactment of this Act, after providing notice and not less than 90 days for public comment, the Secretary shall issue a final rule providing requirements and criteria for making grants under this Act. Such requirements and criteria shall include, at a minimum, the following:
 (1)Criteria that the Secretary shall use to determine whether an acquisition proposed to be facilitated with a grant under this Act will substantially improve, preserve, or maintain water quality for an area in perpetuity.
 (2)A requirement that documentation of an acquisition facilitated with a grant under this Act contain deed restrictions, reversionary clauses, or other means satisfactory to the Secretary to ensure that the acquisition shall be used in perpetuity to substantially improve, preserve, or maintain water quality for an area.
 (3)A requirement that a State that receives a grant under this Act— (A)provide matching funds for the acquisition proposed to be facilitated with a grant under this Act in the form of cash or an in-kind contribution in an amount equal to but not less than 100 percent of the amount of the grant; and
 (B)demonstrate to the Secretary, in advance of receiving the grant, the ability of the State to provide the match required under subparagraph (A).
 (4)Clarification that the cost to a State of incentives given by the State in exchange for an acquisition facilitated with a grant under this Act may be—
 (A)offset with amounts from the grant; (B)considered as an in-kind contribution of the State under paragraph (3); or
 (C)a combination of (A) and (B). (5)A requirement that a State requesting a grant under this Act submit to the Secretary a grant application at such time, in such form, and containing such information as the Secretary requires.
 (c)Authorization of appropriationsThere is authorized to be appropriated to the Secretary to carry out this Act, $750,000,000 for each fiscal year.
 (d)DefinitionsFor the purposes of this Act: (1)AdministratorThe term Administrator means the Administrator of the Environmental Protection Agency.
 (2)SecretaryThe term Secretary means the Secretary of the Interior, acting in consultation with the Administrator. (3)StateThe term State means any governmental entity of the several States, the District of Columbia, or a territory or possession of the United States.
				